DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 5, 7 and 15-21 have been considered but are moot because the arguments are not persuasive and/or do not apply to the references as used in the current rejection.  
As in previous office actions, Examiner acknowledges the number of features/details Applicant has added to its claimed invention and acknowledges the number of references that were previously relied upon to show that these features are known in the art.  It is again noted that the mere fact that a claim recites in detail all of the features of an “invention” (i.e., is a “picture claim”) is never, in itself, justification for the allowance of such a claim.  See MPEP 706.  Previous prior art rejections have not been maintained because of other new and dominating issues with respect to 35 USC 112 paras. a, b.  At this time, Examiner is unaware of a prior art method of “continuously” forming the laminated film as now claimed and interpreted, wherein the vapor deposition film is formed in the apparatus of Figure 1 and further as part of an evaluation method, the barrier coat layer is added, laminated and retorted to obtain vapor transmittance values.  However, clarifications and/or amendments may change this position.
Regarding the newly added claim amendments, see rejections under 35 USC 112 paras. a, b provided below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Any claim not specifically mentioned is rejected based on its dependency. 
Previously, the terms “continuous” and “continuously” were used to describe features of the originally disclosed vapor deposition process performed in the apparatus of Figure 1, that is the plasma pretreatment step and vapor deposition were formed continuously.  The method of continuously forming a laminated film on a substrate now includes steps and features that do not appear to be disclosed as performed and/or formed “continuously” and/or in the apparatus of claim 1 as was previously implied by the disclosure and the claims.  There is no indication as originally filed that the now claimed method for forming a laminated film is formed continuously based on the original disclosure and thus claim 5 (and all claims dependent thereon) appear to represent new matter.  In order to expedite examination, the claims have been examined as written as best as can be determined.  For example, continuously has been interpreted as continuous in terms of inside a single apparatus, or inside a single vacuum apparatus and/or without any breaks in time or sequence of the processing method steps.  
Clarification and/or correction is requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 7 and 15-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned is rejected based on its dependency.
Applicant’s amended claim language does not appear to use the terms “continuously” as previously set forth in the claims and/or in the original disclosure.  Thus, it is unclear what is meant by the term in the context of the present claim language.  In order to expedite examination, the claims have been examined as written as best as can be determined.  For example, continuously has been interpreted as continuous in terms of inside a single apparatus, or inside a single vacuum apparatus and/or without any breaks in time or sequence of the processing method steps.  Any claim not specifically mentioned is rejected based on its dependency.
Clarification and/or correction is requested.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The title remains objected to as it is also reflective of the issues addressed above with respect 35 USC 112 paras. a, b. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 7,811,669 discloses a single vacuum apparatus for continuous processing of a substrate therein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716